Citation Nr: 0836246	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel










INTRODUCTION

The veteran had active military service from February 1956 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active duty 
service or within one year of service discharge, and any 
current bilateral hearing loss is not otherwise 
etiologically related to such service.

2.	Recurrent tinnitus was not manifested in active duty 
service and is not otherwise etiologically related to such 
service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

2.	Recurrent tinnitus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2005.  
The RO's May 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The veteran has submitted numerous post-service private 
treatment records.  He has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded a VA examination for his hearing loss and 
tinnitus in March 2006.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

The RO learned that the veteran's service treatment records 
(STRs) were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
veteran in an August 2005 letter that it was experiencing 
difficulty in obtaining the veteran's service treatment 
records (STRs), and asked the veteran to submit any evidence 
pertaining to his STRs.  The veteran indicated in a January 
2006 letter that he had submitted all evidence in his 
possession pertaining to his hearing loss claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
repeated arms fire without hearing protection as a gunner in 
the mortar platoon.

Initially, the Board observes that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The report of a March 2006 VA audiology examination indicates 
the veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  The March 2006 VA 
examination also indicates the veteran currently suffers from 
recurrent tinnitus.

As noted above, the veteran's service treatment records are 
unavailable.  As such, there is no evidence of record to 
indicate the veteran suffered from a hearing loss disability 
or recurrent tinnitus during active service.  In addition, 
there is no evidence that the veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection 
does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, with respect to tinnitus, there is no evidence 
of record to indicate the veteran complained of or was 
diagnosed with recurrent tinnitus until his March 2005 claim 
for benefits.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  While the veteran 
claims to have suffered from "ringing in the ears" since 
his separation from service approximately fifty years ago, 
the Board observes that a December 1993 treatment record 
indicates the veteran then denied constant ringing in the 
ears.  The Board finds that the contemporaneous records far 
outweigh the veteran's recent statements concerning suffering 
from tinnitus since separation from service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).

As noted above, the veteran was provided a VA audiological 
examination in March 2006.  After examining the veteran and 
the claims folder, the VA examiner opined that it is less 
likely than not that the veteran's current bilateral hearing 
loss and recurrent tinnitus are related to in-service noise 
exposure.  With respect to bilateral hearing loss, the VA 
examiner noted that, although the veteran has suffered from 
bilateral hearing loss for many years, there is no known 
causal relationship between loud noise exposure and the 
development of the disease otosclerosis, which has caused the 
veteran's conductive hearing loss in both ears.  In fact, the 
VA examiner noted that this type of conductive hearing loss, 
which reduces the amount of transmission of sound to the 
cochlea, may have actually given the veteran some measure of 
protection against acoustic trauma while in service.  

With regards to tinnitus, the VA examiner observed the 
veteran had denied ringing in the ears in 1993.  The VA 
examiner also noted that tinnitus is often associated with 
otosclerosis, and it is often the first symptom of the 
disease.  The VA examiner concluded that "it therefore 
appears unlikely that [the veteran's] tinnitus is 
attributable to military duty, and more likely attributable 
to the disease of otosclerosis."

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current bilateral 
hearing loss and tinnitus and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  
In addition, the negative VA examiner's opinion and the 
length of time between the veteran's separation from active 
service and first complaints of tinnitus weighs against the 
veteran's claim.

Finally, the Board acknowledges that the veteran himself, as 
well as his family members, have claimed his current hearing 
loss and tinnitus arise from his active service.  However, 
the Board notes that as a laypersons, the veteran and his 
family have no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


